Citation Nr: 1450581	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for Department of Veteran's Affairs benefit purposes.  



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel  







INTRODUCTION

The Veteran had active military service from August 1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

While the Appellant seeks Dependency and Indemnity Compensation benefits (DIC), a review of the record indicated that the primary issue concerned the Appellant's entitlement to benefits.  As such, the Board has recharacterized the issues for consideration to more accurately reflect the provisions of law under which the appeal must be considered.  See 38 C.F.R. § 3.317(b) (2014); 38 C.F.R. § 19.35 (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant seeks status as the Veteran's surviving spouse for purposes of VA death benefits.  However, upon review of the file, the Board has determined that further development needs to take place prior to the claim being decided.  

The Appellant has stated that the Veteran has passed away.  That she was married to the Veteran in 1980 and divorced from the Veteran in 1995.  However, she also states that she and the Veteran cohabitated together until his death and lived together as a family with their son until the Veteran's death. 

Unfortunately, a marriage certificate, a divorce decree and a death certificate is not included in the file and the Board requires a review of these legal documents prior to making a determination of the Appellant's claim.  

As such, the Board is remanding this claim to the RO/AMC for further development and to request that the Appellant submit these documents for review.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall request that the Appellant submit the following legal documents in support of her claim: 

a.  Marriage certificate 
b.  Divorce decree
c.  Death certificate for the Veteran 

2.  After undertaking any additional development deemed appropriate, and giving the Appellant full opportunity to supplement the record, the RO must adjudicate the pending claims of entitlement to DIC benefits in light of any additional evidence added to the record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



